DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a request for continued examination (“RCE”) filed 27 January 2021, which is a continuation of application 14/150,387 and claims domestic priority to a provisional application filed 16 January 2013.
Claims 1, 12 and 19 were amended.
Claims 28-30 were added by amendment.
Claim 14 was canceled.
Claims 1-13 and 15-30 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 January 2021 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation the medical order in the comparing element.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how to interpret this limitation.

Claim 1 has been amended to recite the limitation providing a list of corresponding known medical orders for the user to select in the comparing step/element, which is following by a limitation directed to compare the selected new medical order. These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections. See MPEP 


To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-11 and 19-30 are drawn to medical records computer system, the system comprising: a processor; a memory coupled to the processor, the memory storing: a medical orders database, the medical orders database comprising a plurality of known medical orders grouped in a plurality of categories based on a medical order type, the plurality of medical order type categories selected to define a medical similarity between Claims 12, 13 and 15-18 are drawn to a method for minimizing entries of medically similar orders by medical personnel in a computerized medical records system, the method comprising the following steps: storing at least one existing medical order initiated by medical personnel for a specific patient, and displaying the existing medical order on a first portion of a display screen; categorizing the at least one existing medical order as one of a plurality of medical order types, the plurality of medical order types selected to define a medical similarity between 

All of the claimed limitations (except for the display limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including processor, memory, display, database, screen, user interface device) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, comparing in the context of this claim encompasses the user mentally considering a patient’s previously entered orders when entering new orders to determine whether they are duplicative and therefore unnecessary and potentially harmful. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – displaying information. The various structural elements processor, memory, display, database, screen, user interface device) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to displaying information generally linking the abstract idea to a particular technological environment or field of use. It does not integrate the mental process into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103(a) as being obvious over Jones (U.S. PG-Pub 2008/0255883 A1), hereinafter Jones, further in view of daCosta et al. (U.S. Patent 8,548,824 B1), hereinafter daCosta, further in view of Wilkes et al. (US PG-Pub 2004/0010425 A1), hereinafter Wilkes.

As per claim 1, Jones discloses a medical records computer system (Jones, Figs. 5 and 10), the system comprising:
a processor (Jones, Fig. 5 #19 and 34, and Fig. 10); 
a memory coupled to the processor, the memory storing a patient database comprising at least one existing medical order initiated for a selected patient (Jones, Fig. 5 #17 and Fig. 10, #360); 
a user interface device coupled to the processor (Jones, Fig. 5 #12 and 14 and Fig. 10 #380); and 
a display communicatively coupled to the processor and the memory (Jones, Fig. 5 #12 and 14 and Fig. 10 #380), the display including an existing order portion displaying at least one existing medical order, and a new order portion adjacent the existing order portion for displaying a new medical order entered by medical personnel (Jones discloses the generation of a display pursuant to the selection of various functions of Fig. 10 #320-350, which disclose patient orders in various manners, such as orders listed by temporal selection (Fig. 6) and orders listed by description (Fig. 9). The Office notes that the various orders, such as those disclosed in Fig. 6 and Fig. 9 including older and newer orders (See CBC orders of Fig. 6 - which lists orders received in a temporal fashion and Fig. 9 in which they are listed by description), and are listed in a display ;
the processor being programmed to: 
receive at least a portion of a new medical order through the user interface device and display at least a portion of the new medical order on the new order portion (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.); 
compare the selected new medical order to the existing medical orders in the patient database to determine whether the existing medical order is medically similar to the new medical order (Jones, paragraph 23 highlights medically similar orders; note all orders are stored in Order memory of Fig. 10 #360. Jones, ; and 
highlight at least one of the existing medical order and the new medical order on the display when the existing medical order is medically similar to the new medical order, wherein a medical practitioner entering the new order is provided with a notification to evaluate a similarity of the existing medical order and the new medical order (Jones, paragraph 23 highlights medically similar orders “As an additional enhancement, duplicate orders (e.g., the standalone individual order CBC 277 and CBC order 279 of the order set) are highlighted (e.g., by shading, color, symbol or other visual attribute) so that a user may readily identify duplicate orders for removal from the list.”, and the orders are displayed in Jones Figs. 6 and 9. See also paragraph 30: “[0030] Display processor 26 (FIG. 1) provides display images presenting additional information for enhanced clinical decision support in ordering items for a patient using order entry processor 29 and in generating a patient management plan, for example. One or more display images indicates treatment order or care plan items that may need to be reviewed for clinical appropriateness, based on a patient diagnosis, medications, or allergies as well as items that may need to be reviewed for cost, or for which a lower-cost alternative is available. One or more display images also indicates duplicate or unnecessary treatment orders ... .”).

Jones discloses the consideration of orders submitted for order at the same time: Jones discloses the comparison of orders in a temporal fashion (Fig. 6 lists orders by temporal selection including those selected previously and those selected more recently). 

Jones fails to explicitly disclose:
comparing the at least a portion of the new medical order to a database of known medical orders as the at least a portion of the medical order is entered through the user interface, and 
providing a list of corresponding known medical orders for the user to select; and
the comparison of previously entered orders with the new medical orders; and
preventing entry of the new medical order into a patient database until the new medical order is authorized by a medical practitioner.

DaCosta teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the comparison of orders previously submitted with those orders (new orders) to be submitted at Fig. 3 #315-330, in order to “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11).

Wilkes teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide: 
comparing the at least a portion of the new medical order to a database of known medical orders as the at least a portion of the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select (Wilkes, paragraph 337 is operative to search for orders based on partial order ; and
preventing entry of the new medical order into a patient database until the new medical order is authorized by a medical practitioner (Wilkes, paragraph 343-344, only orders that are selected and saved (authorized) by the healthcare provider are saved to the patient’s profile. Wilkes also discloses patient records storage and authorization modules (Fig. 3 #308, 318 and 320.)) so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations-- [so that] patient care is more efficient and accurate” (Wilkes, paragraph 11).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with:
		daCosta’s comparison of orders previously submitted with those orders to be submitted because to do so would result in a treatment order entry user interface and processing system that could additionally “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11), thereby increasing patient care and safety; and
	Wilkes’ comparing the at least a portion of the new medical order to a database of known medical orders as the at least a portion of the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select and preventing entry of the new medical order into a patient database until the new medical order is authorized by a medical practitioner so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations.
	Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 6, 8, 10 and 11, Jones/daCosta/Wilkes disclose claim 1. Jones further discloses:
2. 	wherein the existing order portion of the display displays a plurality of existing medical orders categorized in medical order types (Jones Fig. 9 discloses two medical order types, those submitted with order sets (see CBC order #279 submitted with ED-Cardiac Routine order set) and those submitted individually (see CBC order #277.)), and 
wherein the processor is further programmed to highlight at least one of the predetermined medical order types that contains the existing medical order that is medically similar to the new order (Jones, Fig. 9 and paragraph 23, see the highlighting of the with ED-Cardiac Routine order set that contains a duplicative CBC order pursuant to the user hovering the mouse over the order set.);
3. 	wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by changing a font of at least one of the existing medical order and the new medical order (Jones, paragraph 23 discloses the highlighting of duplicative orders by shading, color, symbol or other visual attribute. Jones, paragraph 26 discloses that the orders interface is operative to use various visual styles, such as different fonts, in order to present the order interface to users.); 
4. 	wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by changing a color of a font of at least one of the existing medical order and the new medical order (Jones, paragraph 23 discloses the highlighting of duplicative orders by shading, color, symbol or other visual attribute.);
6. 	wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by scrolling the display to position the existing medical order and the new medical order adjacent one another in the first and second portions of the display (Jones, Fig. 9 discloses the sorting of orders by description, which effectively scrolls the orders with the same description (similar orders) to be placed next to each other.);
8. 	wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order by sorting the existing medical orders to position the existing medical order at a position adjacent the medically similar new medical order (Jones, Fig. 9 discloses the sorting of orders by description.); and
11. 	wherein the step of highlighting at least one of the existing medical order and the new medical order to provide a notification happens in real time (Jones, .


As per claim 9, Jones/daCosta/Wilkes disclose claim 12, as shown above. Jones further discloses 	wherein the memory further comprises a database storing a plurality of known medical orders and correlating these orders to medically similar orders (Jones, Fig. 5 #17 and Fig. 10, #360), and the processor (Jones, Fig. 5 #19 and 34, and Fig. 10) is further programmed to: 
compare the known medical orders to the new medical order to identify a match (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
retrieve the corresponding medically similar medical orders from the database (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
compare the medically similar orders to the existing medical order to determine whether the new medical order is similar to the existing medical order (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
highlight the existing medical order when it is medically similar to the new medical order and provide a notification (Jones, paragraph 23 highlights medically similar orders, and the orders are displayed in Jones Figs. 6 and 9).

The Office notes that orders that are exactly the same, such as the CBC order of Jones, Figures 6 and 9, would be medically similar. Accordingly the function of comparing the medically similar order is the same as the initial function of comparing the existing order as indicated above.
 
Jones discloses the consideration of orders submitted for order at the same time: Jones discloses the comparison of orders in a temporal fashion (Fig. 6 lists orders by temporal selection including those selected previously and those selected more recently). It is the Office’s position that this meets the claim language as an existing medical order would be one selected earlier, and a new medical order would be one selected later.

However, in order to expedite prosecution, the Office will provide a secondary reference that details the comparison of orders previously submitted with those orders to be 

DaCosta teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the comparison of orders previously submitted with those orders to be submitted at Fig. 3 #315-330, in order to “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with daCosta’s comparison of orders previously submitted with those orders to be submitted because to do so would result in a treatment order entry user interface and processing system that could additionally “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11), thereby increasing patient care and safety. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


claim 10, Jones/daCosta/Wilkes disclose claim 9, discussed above. Jones further disclose:
10. 	wherein the database storing a plurality of known medical orders further correlates the known medical orders with categories of medical order types (Jones Fig. 9 discloses two medical order types, those submitted with order sets (see CBC order #279 submitted with ED-Cardiac Routine order set) and those submitted individually (see CBC order #277).),
the existing medical orders are correlated with corresponding medical order types on the display (Jones, Fig. 6 and 9), and 
the processor is further programmed to highlight the medical order type corresponding to the new medical order on the existing order portion of the display (Jones, Fig. 6 and 9).


Claims 12, 13, 15-27, 29 and 30 are rejected under 35 U.S.C. 103(a) as being obvious over Jones/daCosta/Wilkes, further in view of Yamaga et al. (U.S. PG-Pub 2011/0184755 A1), hereinafter Yamaga.

As per claim 12, Jones discloses a method for minimizing entries of medically similar orders by medical personnel in a computerized medical records system (Jones, Abstract), the method comprising the following steps: 
storing at least one existing medical order initiated by medical personnel for a specific patient, and displaying the existing medical order on a first portion of a display screen (Jones, Figs. 6 and 9); 
receiving a new medical order for the patient through a user interface ... (Jones, Fig. 5 #12 and 14 and Fig. 10 #380.), and 
... displaying the new medical order on a second portion of a display screen (Jones, Figs. 6 and 9. Jones discloses the generation of a display pursuant to the selection of various functions of Fig. 10 #320-350, which disclose patient orders in various manners, such as orders listed by temporal selection (Fig. 6) and orders listed by description (Fig. 9). The Office notes that the various orders, such as those disclosed in Fig. 6 and Fig. 9 including older and newer orders (See CBC orders of Fig. 6 - which lists orders received in a temporal fashion and Fig. 9 in which they are listed by description), and are listed in a display window adjacent to the other orders. Specifically note that Fig. 6 displays all orders for a patient grouped by order sets, or individually if not part of sets, and sorted by time of order: an existing order (an order previously selected) would be the one selected earlier, such as the ED-Cardiac Routine set at #209, a new order entered by medical personnel would comprise an order placed after the existing order, such as the CBC order at #217 (see paragraph 20), which is displayed adjacent to the existing order (in the first portion, that comprising the existing order set of the ED-Cardiac Routine and the orders contained within that, the orders listed and indented below it) in a second portion (the portion comprising the text CBC). Note that the system permits the user to compare whether the existing order portion and the new order portion contain the same or similar orders, such as the CBC order within the existing and new portion.);
using a processor (Jones, Fig. 5 #19 and 34, and Fig. 10) to ... compare the medical order ... of the new medical order to the medical order ... of the at least one existing medical order (Jones, paragraph 23 highlights medically similar orders; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.); and
highlighting the medical order .... of the at least one existing medical order that is medically similar to the new medical order to provide a notification that a medically similar order has been entered (Jones, paragraph 23 highlights medically similar orders, and the orders are displayed in Jones Figs. 6 and 9). 

Jones discloses the consideration of orders submitted for order at the same time: Jones discloses the comparison of orders in a temporal fashion (Fig. 6 lists orders by temporal selection including those selected previously and those selected more recently). 

Jones fails to explicitly disclose:
categorizing the at least one existing medical order as one of a plurality of medical order types, the plurality of medical order types selected to define a medical similarity between medical orders that fall within the corresponding category;
determining the medical order type and comparing medical order type;
simultaneously display of order information,
inputting information into the text box; 
the comparison of previously entered orders with the new medical orders; and
entering the new medical order into a database when authorization is received from a medical practitioner.



Wilkes teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide inputting information into the text box (Wilkes, Fig. 23-25, 35, 43-46), and entering the new medical order into a database when authorization is received from a medical practitioner (Wilkes, paragraph 343-344, only orders that are selected and saved (authorized) by the healthcare provider are saved to the patient’s profile. Wilkes also discloses patient records storage and authorization modules (Fig. 3 #308, 318 and 320.)) so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations-- [so that] patient care is more efficient and accurate” (Wilkes, paragraph 11).

Yamaga teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide categorizing the at least one existing medical order as one of a plurality of medical order types, the plurality of medical order types selected to define a medical similarity between medical orders that fall within the corresponding category and determining the medical order type and comparing medical order type (Yamaga categorizes the first medical order as one of four types/categories in comparison the new medical order, that of identical, duplicate, similar or conflicting, based on a medical similarity between the new and existing orders, see Fig. 10 and corresponding text.) in order to present a system wherein “Multiple entries for identical medications--e.g., entries for the exact same bottle of prescribed medication--can be identified and consolidated by the system” (Yamaga, paragraph 6).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with: 
	daCosta’s comparison of orders previously submitted with those orders to be submitted because to do so would result in a treatment order entry user interface and processing system that could additionally “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11), thereby increasing patient care and safety; 
	Wilkes’ inputting information into the text box (Wilkes, Fig. 23-25, 35, 43-46), and entering the new medical order into a database when authorization is received from a medical practitioner so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations-- [so that] patient care is more efficient and accurate” (Wilkes, paragraph 11); and
categorizing the at least one existing medical order as one of a plurality of medical order types, the plurality of medical order types selected to define a medical similarity between medical orders that fall within the corresponding category and determining the medical order type and comparing medical order type in order to present a system wherein “Multiple entries for identical medications--e.g., entries for the exact same bottle of prescribed medication--can be identified and consolidated by the system” (Yamaga, paragraph 6).
	Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

As per claims 15 and 16, Jones/daCosta/Wilkes/Yamaga disclose claim 12, discussed above. Jones fails to explicitly disclose comparing at least a portion of the new medical order to a database of known medical orders as the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select and providing one or more alternatives for the user to select as the new medical order is entered. 

Wilkes teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide comparing at least a portion of the new medical order to a database of known medical orders as the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select and providing one or more alternatives for the user to select as the new medical order is entered (Wilkes, paragraph 337 is operative to search for orders based on partial order entry into the search function and provides several alternatives to select from, see Fig. 39. See also the allergy search of Fig. 30.) so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations-- [so that] patient care is more efficient and accurate” (Wilkes, paragraph 11).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with comparing at least a portion of the new medical order to a database of known medical orders as the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select and providing one or more alternatives for the user to select as the new medical order is entered, as taught by Wilkes, 
so as to provide “the ability to manage, coordinate and integrate all patient clinical documentation in a hospital-defined manner and in a single location--which is also readily accessible from a variety of locations. 	Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

The Office notes there are multiple elements in the claims that will be interpreted Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04.   The Examiner notes the recited prior art has the capability to perform the limitations indicated as intended use.

The following limitations are interpreted as an intended use of the invention:
15.	for the user to select.
16.	for the user to select as the new medical order is entered.


As per claims 17 and 18, Jones/daCosta/Wilkes/Yamaga disclose claim 12. Jones further discloses:
17. 	wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by scrolling the display to position the existing medical order and the new medical order adjacent one another in the first and second portions of the display (Jones, Fig. 9 discloses the sorting of orders by description, which effectively scrolls the orders with the same description (similar orders) to be placed next to each other.); and
18. wherein the step of highlighting at least one of the existing medical order and the new medical order to provide a notification happens in real time (Jones, Fig. 6-9 presents orders to the user when the user selects the display listing function of Fig. 10, resulting in an immediate, "real time" display of data to the user.).


As per claim 13, Jones/daCosta/Wilkes/Yamaga disclose claim 12, as shown above. Jones further discloses 	wherein the memory further comprises a database storing a plurality of known medical orders and correlating these orders to medically similar orders (Jones, Fig. 5 #17 and Fig. 10, #360), and the processor (Jones, Fig. 5 #19 and 34, and Fig. 10) is further programmed to: 
compare the known medical orders to the new medical order to identify a match (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
retrieve the corresponding medically similar medical orders from the database (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
compare the medically similar orders to the existing medical order to determine whether the new medical order is similar to the existing medical order (Jones, Fig. 6 shows orders listed by temporal selection, including the newer order CBC which is part of order grouping ED+Cardiac Routine, and the older order of CBC which was entered for order separately; note all orders are stored in Order memory of Fig. 10 #360. Jones, Fig. 9 shows orders listed by description, including duplicate CBC orders.);
highlight the existing medical order when it is medically similar to the new medical order and provide a notification (Jones, paragraph 23 highlights medically similar orders, and the orders are displayed in Jones Figs. 6 and 9).

The Office notes that orders that are exactly the same, such as the CBC order of Jones, Figures 6 and 9, would be medically similar. Accordingly the function of comparing the medically similar order is the same as the initial function of comparing the existing order as indicated above.
 
Jones discloses the consideration of orders submitted for order at the same time: Jones discloses the comparison of orders in a temporal fashion (Fig. 6 lists orders by temporal selection including those selected previously and those selected more recently). It is the Office’s position that this meets the claim language as an existing medical order would be one selected earlier, and a new medical order would be one selected later.

However, in order to expedite prosecution, the Office will provide a secondary reference that details the comparison of orders previously submitted with those orders to be 

DaCosta teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the comparison of orders previously submitted with those orders to be submitted at Fig. 3 #315-330, in order to “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with daCosta’s comparison of orders previously submitted with those orders to be submitted because to do so would result in a treatment order entry user interface and processing system that could additionally “determine whether there may exist a potentially duplicate prescription, the service provider can compare the current prescribed product against previously prescribed products for the patient” (daCosta, Col. 3, lines 7-11), thereby increasing patient care and safety. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


claims 19-22 and 25-27, the elements presented in claim 19 are substantially similar to the elements disclosed in claims 1, 2, 6, 8-10 and 12. Accordingly, claims 19-22 and 25-27 are rejected over Jones/daCosta/Wilkes/Yamaga for at least the same reasons as claims 1, 2, 6, 8-10 and 12. The motivation for making this modification to the teachings of Jones is the same as that set forth above in the rejection of claim 1. 

The Office notes there are multiple elements in the claims that will be interpreted as intended use.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04.   The Examiner notes the recited prior art has the capability to perform the limitations indicated as intended use.

The following limitations are interpreted as an intended use of the invention:
27.	to allow a practitioner to compare the new medical order to existing medical orders.


As per claim 23, Jones/daCosta/Wilkes/Yamaga disclose claim 22, discussed above. Jones further discloses a system to scroll the medical order type corresponding to the new medical order to a top portion of the existing order portion of the display to highlight the medically similar entry. Jones, paragraph 23 discloses the highlighting of duplicative orders by shading, color, symbol or other visual attribute, and Fig. 7 discloses the scrolling of the medical order  type (type = part of an order set), to the top of the existing order portion to highlight the similarity to the medically similar order CBC.

As per claims 29 and 30, Jones/daCosta/Wilkes/Yamaga disclose claim 19, discussed above. Jones/daCosta/Wilkes/Yamaga further disclose:
29.	wherein the medical order database (Jones, Fig. 5 #17.) includes a standardized listing of medical order types (Yamaga discloses standardized medical order types, see Fig. 10.); and
30. 	wherein the medical order types are at least one of IC-9 and IC-10 databases (Jones, Fig. 5 #17. Yamaga discloses standardized medical order types, see Fig. 10. The indication of the name description of the databases in this claim amounts to design choice as there is no functional difference in the how the claimed invention would work regardless of the name of the database.).


Claims 5 and 24 are rejected under 35 U.S.C. 103(a) as being obvious over Jones/daCosta/Wilkes and Jones/daCosta/Wilkes/Yamaga, respectively, further in view of Schneider et al (US PG-Pub 2011/0077954 A1), hereinafter Schneider.

As per claim 5, Jones/daCosta/Wilkes disclose claims 1, discussed above. Jones further to highlight at least one of the existing medical order and the new medical order on the display by enclosing the at least one of the existing medical order and the new order with a line on the display. Jones, paragraph 23 discloses the highlighting of duplicative orders by shading, color, symbol or other visual attribute. Jones fails to explicitly disclose a line-enclosing an entry in order to highlight, however, Schneider discloses line-enclosing an entry in order to highlight it (see the highlight box of paragraph 44).

However, Schneider teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide line-enclosing an entry in order to highlight it (see the highlight box of paragraph 44), in order to "identify the best of the alternative designations to accurately identify the therapy regimen” for a patient (Schneider, paragraph 1).

Therefore it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with Schneider’s provision of a highlight box on a therapy selection because to do so would result in a treatment order entry user interface and processing system that can "identify the best of the alternative designations to accurately identify the therapy regimen” for a patient (Schneider, paragraph 1). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 24, Jones/daCosta/Wilkes/Yamaga disclose claim 22, discussed above. Jones further discloses visually grouping the existing medical orders corresponding to a medical order type by enclosing the existing medical orders in a display box in the existing order portion of the display. Jones, paragraph 23 discloses the highlighting of duplicative orders (including their types such as orders ordered by order set), by shading, color, symbol or other visual attribute. Jones fails to explicitly disclose a boxing an entry in order to highlight.

However, Schneider teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide line-enclosing an entry in order to highlight it (see the highlight box of paragraph 44), in order to "identify the best of the alternative designations to accurately identify the therapy regimen” for a patient (Schneider, paragraph 1).

Therefore it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system of Jones with Schneider’s provision of a highlight box on a therapy selection because to do so would result in a treatment order entry user interface and processing system that can "identify the best of the alternative designations to accurately identify the therapy regimen” for a patient (Schneider, paragraph 1). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill 


Claim 28 is rejected under 35 U.S.C. 103(a) as being obvious over Jones/daCosta/Wilkes/Yamaga, further in view of the Wikipedia page on Current Procedural Terminology, as published on 26 January 2012 (available at https://web.archive.org/web/20120126231806/https://en.wikipedia.org/wiki/Current_Procedural_Terminology.), hereinafter CPT.

As per claim 28, Jones/daCosta/Wilkes/Yamaga disclose claim 19, discussed above. Jones/daCosta/Wilkes/Yamaga further disclose the medical order type corresponds to a predetermined range of categories (Yamaga, Fig. 10.)

Jones/daCosta/Wilkes/Yamaga fail to disclose the consideration of a range of CPT codes when documenting provided services into a patient record. However, CPT teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the consideration of a range of CPT codes when documenting provided services into a patient record (CPT, codes for documenting services to patients are divided into six main sections, and then subdivided into plural categories or types.).

Therefore it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the patient documentation system CPT codes when documenting provided services into a patient record because to do so would result in a patient documentation system that used well known coding descriptions to divide services into distinct categories. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 27 January 2021	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited reference, Wilkes, and the new citation of the reference necessitated by amendment, Yamaga, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Jones, daCosta, Yamaga, Schneider, CPT and Wilkes, based on 

Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
14 May 2021